Exhibit 10.12

 

Execution Copy

 

Ford Motor Company

 

FORD AUTHORIZED

 

CONVERTER POOL AGREEMENT

 

THIS AGREEMENT is made this first day of May, 2008(the “Effective Date”) between
Supreme Corporation and subsidiaries with its principal place of business at
2581 East Kercher Road, Goshen, IN 46528 (“Manufacturer”) and Ford Motor
Company, a Delaware corporation with its principal place of business at The
American Road, Dearborn, Michigan 48126 (“Ford”) (the “Agreement”).

 

WHEREAS, Ford is engaged in the business of manufacturing and marketing
completed and incomplete motor vehicles, including Ford trucks and Ford truck
chassis (“Vehicles”) and Ford sells such Vehicles to its authorized Ford Lincoln
and Mercury dealers (“Authorized Ford Dealers”); and

 

WHEREAS, Manufacturer, as a final stage manufacturer, is engaged in the business
of manufacturing and marketing modified completed vehicles and in the
installation of special bodies and equipment on or in incomplete Vehicles, which
installations include improvements, modifications, additions and changes
(collectively, the “Modifications”) (all of which vehicles, as modified by
Manufacturer, are referred to herein as “End Products”); and

 

WHEREAS, certain Authorized Ford Dealers desire to purchase the End Products and
as such, purchase the Vehicles from Ford and the Modifications from the
Manufacturer; and

 

WHEREAS, the price and terms and conditions of purchase of the Modifications
from the Manufacturer are governed by agreement between the Manufacturer and the
Authorized Ford Dealer, and Ford has no liability, obligation or responsibility
with respect to the Modifications; and

 

WHEREAS, the parties to this Agreement (the “Parties”) desire to provide for
Manufacturer to maintain Vehicles at Manufacturer’s location, at no charge to
Manufacturer, for no more than 90 days, so as to facilitate the business
operations of Ford, its Authorized Ford Dealers and Manufacturer, and so as to
accommodate the production schedules of Ford and Manufacturer to the extent
feasible, and Ford is willing to deliver such Vehicles on bailment to
Manufacturer and Manufacturer is willing to accept delivery of these Vehicles
from Ford, subject to the terms of this Agreement; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, if there is no purchaser for the End Product after 90 days from
Commencement of Bailment (as defined herein), Manufacturer shall pay Storage
Charges (as defined herein) to Ford as set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
hereinafter contained, the Parties agree as follows:

 

1.                BAILMENT

 

Ford and Manufacturer agree that this Agreement shall constitute a bailment of
the Vehicles ordered by Manufacturer from Ford (“Bailment”). Such Vehicles shall
be held by Manufacturer as bailee of the Vehicles in accordance with the terms
and conditions of this Agreement.

 

2.                FINAL STAGE MANUFACTURER

 

Manufacturer, as a final stage manufacturer, shall enter into a separate
agreement with Authorized Ford Dealer for the price and terms and conditions of
the purchase by Authorized Ford Dealer for the Modifications and Ford shall have
no liability, obligation or responsibility for such Modifications or the terms
and conditions thereof.

 

3.                FORD AUTHORIZED CONVERTER PROCEDURES MANUAL

 

Ford shall provide Manufacturer with a copy of its Ford Authorized Converter
Procedures Manual (the “Manual”), setting forth the policies and procedures to
be followed in the handling of Vehicles, including Vehicle orders, inventory
accounting for Vehicles, repair of transportation damage and defective parts,
special use chassis, and similar matters. Manufacturer shall abide by the
policies and procedures as are set forth in the Manual. Ford reserves the right
to change the Manual at any time.

 

4.                ORDERS

 

Manufacturer shall submit orders for Vehicles electronically or by other method
specified by Ford in the Manual. Ford shall have no obligation to accept any
such order or to deliver to Manufacturer on Bailment, any specific model or
number of Vehicles, but may deliver to Manufacturer such number and type of
Vehicles ordered by Manufacturer as Ford deems appropriate. Manufacturer shall
provide to Ford, at Ford’s request, forecasts of Manufacturer’s requirements for
Vehicles.

 

5.                RECEIPT AND INSPECTION PROCEDURES

 

Manufacturer shall examine Vehicles upon delivery and, upon satisfaction that
the number of Vehicles received as shown on the documents is accurate, accept
delivery and sign the invoices, delivery receipts, damage reports and other
documents specified by Ford (“Acceptance of Delivery”). Ford shall deliver the
Vehicles to Manufacturer at the locations listed in Exhibit A or at such other
locations as may be approved by Ford, in writing from time to time. Ford shall
not be responsible for any delay in delivering the Vehicles to Manufacturer.

 

2

--------------------------------------------------------------------------------


 

6.                COMMENCEMENT OF BAILMENT

 

The Bailment begins upon Manufacturer’s Acceptance of Delivery (“Commencement of
the Bailment”). Such acceptance constitutes acknowledgement that the Vehicle was
received in the condition, quantity and state described.

 

7.                STORAGE

 

(a) Upon Commencement of the Bailment, Manufacturer shall maintain Vehicles at
Manufacturer’s location, at no charge to Manufacturer, for no more than 90 days.
If there is no purchaser for the End Product after 90 days from Commencement of
the Bailment, storage charges will begin to accrue on the Vehicle (“Storage
Charge”). Beginning on the ninety-first (91st) day until such time that the
Vehicle is re-billed to an Authorized Ford Dealer, Manufacturer shall pay daily
Storage Charges to Ford as set forth below:

 

0 to 90 days: No Charge

91-360 days: Prime Rate plus 1 point

361-450 days: Prime Rate plus 5 points

451 + days: Prime Rate plus 10 points

 

Manufacturer’s Storage Charges shall appear in Ford Motor Credit Company’s
Dealer Finance system on the first day of the month and shall be payable the
same day (the 1st). On a monthly basis, Ford will provide Manufacturer with
information regarding the Storage Charges for each Vehicle.

 

i.       Manufacturer shall pay a daily storage charge based on the Invoice
Amount of each vehicle beginning on the Storage Charge Start Date for such
Vehicle, in an amount equal to the Prime Rate pIus (1 point, 5 points or 10
points as set forth above) as the “Storage Charge”. The term “Invoice Amount”
shall mean that amount reflected on the applicable Vehicle invoice that can be
accessed by Ford and Manufacturer via the Lason Vision system online at
www.fleet.ford.com. The term “Prime Rate” means the interest rate for “Bank
prime loans” under the column entitled “Week Ending” for the Friday preceding
the last Monday of a calendar month as reported in the Federal Reserve
Statistical Release No. H.15 (519) issued by the Federal Reserve Board. In the
event such Release is discontinued or modified to eliminate the reporting of a
30-day bank prime loans rate, then Ford will substitute, in its sole discretion,
a comparable report or release of the bank prime loans rate published by a
comparable source.

 

ii.    The Storage Charge will be calculated on the basis of 360-day year. For
purposes of computing the Storage Charge on a Vehicle, the Storage Charge shall
change on the first day of each month following the Storage Charge Start Date
following any month in which there is a change in the Prime Rate. The Storage
Charge in effect on the first day of a month shall be deemed to be in effect
throughout such month.

 

3

--------------------------------------------------------------------------------


 

(b) Vehicles shall be stored only at the locations approved by Ford in Exhibit A
hereto or at such other locations as may be approved by Ford, in writing, from
time to time. Unless otherwise agreed, all Vehicles shall be kept at the
approved location, within a fenced and locked storage area, and shall be placed
in an area within the storage area separate from that used by Manufacturer to
store any other property. Manufacturer shall not move any Vehicles from the
approved location to one not approved by Ford without first obtaining the
written authorization of Ford. Ford shall have the right to enter onto
Manufacturer’s premises, at reasonable times and upon prior reasonable notice,
to inspect the Vehicles and Manufacturer’s records with respect thereto.

 

(c) Manufacturer, at its sole cost and expense, shall ensure that Vehicles do
not deteriorate from a “like new” condition in appearance or quality during the
period of storage. Vehicles in inventory over 30 days are to be inspected and
maintained by Manufacturer in accordance with the vehicle inspection procedure
outlined in the Manual.

 

(d) Upon request by Ford, any or all of the Vehicles shall be immediately
returned to Ford as set forth in paragraph 9 herein.

 

8.                LOSS

 

Ford shall not be responsible for any delay in delivering the Vehicles to
Manufacturer. Manufacturer shall assume all risks of loss with respect to the
Vehicles, including all loss or damage that occurs despite Manufacturer’s
exercise of reasonable care from the time that Manufacturer accepted the Vehicle
and until the Bailment ends. Manufacturer is liable for any and all loss or
shortage resulting from its failure to examine any shipment and for any damage
and other loss resulting from its failure to comply with any shipping, loading,
packaging, storage or other instructions issued by Ford.

 

9.                END OF BAILMENT

 

For each Vehicle, the Bailment shall end in one of the following ways (1) at the
time that the Vehicle is sold by Ford to an Authorized Ford Dealer according to
the procedures set forth in the Manual; or (2) upon authorized return of the
Vehicle(s) to Ford by Manufacturer. Upon the occurrence of any of the following
events set forth in (a) — (e) herein, the Vehicle(s) must be returned to Ford by
Manufacturer at Manufacturer’s expense, to the place and in the manner requested
by Ford; otherwise, if Ford requests such return of the Vehicle(s), Ford shall
bear the expense: (a) Manufacturer becomes the subject of a bankruptcy petition
filed in a court in any jurisdiction, whether voluntary or involuntary; (b) a
receiver or trustee is appointed for all or a substantial portion of
Manufacturer’s assets; (c) Manufacturer makes an assignment for the benefit of
its creditors; (d) Manufacturer fails to perform any material covenant or
obligation in this agreement; or (e) any representation or warranty in this
agreement by Manufacturer ceases to be true and correct in all material
respects.

 

10.          TITLE

 

Title to the Vehicles, is, and will at all times remain, the sole and exclusive
property of Ford until sold by Ford to an Authorized Ford Dealer. Manufacturer
has no property

 

4

--------------------------------------------------------------------------------


 

rights or interest in any of the Vehicles and cannot grant any rights or
interest to a third party. Manufacturer has no right to transfer any Vehicle or
to use it except as directed by Ford in this Agreement. Manufacturer has no
right to retain possession of any Vehicle after receipt of a written demand, at
any time, by Ford for return of the Vehicle. Neither this Agreement nor the
Manufacturer’s obligations may be assigned either by Manufacturer’s own act or
by operation of law.

 

11.          UCC FILINGS

 

Manufacturer authorizes Ford, at its option, to file UCC financing
statement(s) evidencing this Bailment and Ford’s ownership of the Vehicles.
Manufacturer represents that it is organized under the laws of the state of
Texas.

 

12.          NOTICE TO MANUFACTURER’S CREDITORS

 

Within 10 business days after the Effective Date of this Agreement, Manufacturer
will (i) send each of its secured creditors and lienholders written notification
that it is holding the Vehicles for Ford at Manufacturer’s facility, and
(ii) provide to Ford a list of the creditors and lienholders notified, together
with a copy of the written notification sent to secured creditors and
lienholders. Manufacturer will certify to Ford that it has notified all known
secured creditors and lienholders.

 

13.          USE OF VEHICLES

 

Subject to section 14 herein, Manufacturer shall not use the Vehicles in any
manner other than to make modifications to the Vehicles after such the Vehicle
is sold by Ford to an Authorized Ford Dealer. Manufacturer agrees that in no
case shall it make any addition or modification to any Vehicle until it has been
purchased by an Authorized Ford Dealer.

 

14.          SALE OF VEHICLE TO AUTHORIZED FORD DEALER; MODIFICATIONS

 

(a) Manufacturer shall notify Ford electronically or by other methods specified
by Ford in the Manual when an Authorized Ford Dealer desires to purchase a
Vehicle. Following such notification, Ford may sell such Vehicle to one of its
Authorized Ford Dealers at such price and on such terms as Ford shall determine
in its sole and exclusive discretion.

 

(b) Subject to section 14(e) below, Manufacturer agrees that in no case, prior
to the Vehicle being purchased by an Authorized Ford Dealer from Ford, shall
Manufacturer (i) make any Modification to any Vehicle; (ii) install any body or
equipment thereon; or (iii) remove any Vehicle from the location approved by
Ford.

 

(c) Manufacturer may transfer Vehicle(s) to other Manufacturers approved by Ford
if Ford has given consent.

 

5

--------------------------------------------------------------------------------


 

(d) The price and terms and conditions of the Modifications provided by
Manufacturer to an Authorized Ford Dealer, and any improvements, modifications
or changes thereto, shall be governed by a separate agreement between the
Manufacturer and the Authorized Ford Dealer and Ford shall have no liability,
obligation, or responsibility with respect thereto to any person, including
without limitation, Manufacturer, Authorized Ford Dealer or other third Party.

 

(e) Ford may, from time to time, allow Manufacturer to make a Modification
and/or install a body or equipment on certain Demonstrators or other such
Vehicles authorized by Ford prior to such Vehicle being purchased by an
Authorized Ford Dealer from Ford, provided that (i) Manufacturer obtains the
prior written consent of Ford in each case; (ii) such Modifications and
installations do not decrease the value of the Vehicle; (iii) such Vehicles are
not driven unless authorized by Ford; and (iv) Manufacturer is entirely
responsible for such Modification and installation made to the modified
Vehicles. A Demonstrator Vehicle is a vehicle (i) authorized by Ford to be
modified or upfit prior to being purchased by a Ford Dealer, and (ii) used for
demonstration purposes only. Demonstrator vehicles must be enrolled in and meet
the requirements of the Show Them The Value (“STTV”) Demonstrator Program for
eligible Ford Authorized Converter Pool Accounts. STTV Demonstration Program
details are available at www.sttvdeinoprogram.com. The STTV Demonstrator Program
is limited to eligible Pool Accounts and may be terminated by Ford at any time
for any reason.

 

15.          DEMONSTRATOR VEHICLES

 

In addition to the terms and conditions for all bailed Vehicles set forth in
this Agreement, Manufacturer shall strictly adhere to the terms and conditions
set forth in this section 15 when using Demonstrator (Demo) Vehicles:

 

(a) Authorized Manufacturers shall utilize Demonstrator Vehicles only according
to the terms arid conditions set forth in the annual Show Them The Value
Demonstrator Program announcement and website at www.sttvdemoprogram.com or
according to other terms and conditions set forth by Ford from time to time. Use
of Demo Vehicles according to Ford’s terms and conditions shall be considered
the Allowable Use. Ford and Manufacturer agree that Demo Vehicles are on
bailment from Ford to the Manufacturer. Ford lends the Demos to Manufacturer to
be held and used by Manufacturer, only as a bailee of the Vehicle, in accordance
with this Agreement and the terms and conditions of the respective STTV program.
Demos shall not be removed from Manufacturer’s control without Ford’s prior
written approval, other than for the Allowable Use purposes. Demos shall remain
the property of Ford and Manufacturer shall bear the risk of loss or damage that
occurs to Demos except for loss or damage arising from the sole negligence of
Ford. The Demos shall at all times be properly used and maintained by
Manufacturer. Ford shall have the right to enter onto Manufacturer’s premises at
reasonable times to inspect or remove Demos. Manufacturer shall ensure that
Demos are operated at all times in a safe, careful and lawful manner by legally
qualified drivers who are employees of Manufacturer and stand in relations to
the Manufacturer as employee to employer or are otherwise authorized by
Manufacturer.

 

6

--------------------------------------------------------------------------------


 

(b) With respect to taxes, fees, registration and other legally required permits
and obligations for Demos Manufacturer shall:

 

i.              obtain all necessary authorizations, permits, waivers or
exemptions that may be required from a government agency to operate the Demos on
public highways and assume responsibility for ensuring that if necessary, the
Demo has been properly registered and titled, including any required inspections
or testing, in accordance with the laws of the jurisdiction where the Demo will
be primarily used.

ii.           pay all occupational taxes and governmental charges imposed (and
all increases therein), including any permits, special permits, licenses or
taxes required by the business of Manufacturer

iii.          pay any tolls or similar usage fees resulting from operation.

iv.       be responsible for any fines levied as a result of moving, parking,
toll, or similar vehicle violations.

v.          pay any taxes or fees currently in force (and all increases therein)
or which hereafter may be enacted and become due and payable with respect to the
Manufacturer’s possession and use of the Demo.

vi.       pay emissions tests.

 

(c)               With respect to maintenance, repairs, and use of Demos,
Manufacturer shall:

 

i.                make all major repairs necessary to maintain the Vehicle in
good working order and condition. Title to all such repairs shall vest in Ford.

ii.                   repair or cause to be repaired said vehicle(s) while in
use by Manufacturer. All repairs and servicing shall be done by qualified
service personnel at authorized Ford, Lincoln, or Mercury dealerships.

iii.                 inspect the Vehicle upon delivery and by acceptance thereof
is deemed to find the Vehicle in good working order and condition.

iv.                maintain the Vehicle in good working order and condition,
properly serviced and greased, and comply in every respect with the provisions
of this agreement, and of the manufacturer’s owner manual.

v.                   reimburse Ford for any repairs caused by abuse, misuse,
negligence or intentional wrongful acts of manufacturer.

vi.                provide or cause to be provided at its own expense, any
repairs or service not completed at authorized Ford, Lincoln, or Mercury
dealerships.

vii.             pay for all gasoline and for all washing, parking, garage,
highway road service, tolls and fines required or incurred in connection with
the operation of the Vehicle.

viii.          not use or operate or allow the Vehicle to be operated in
violation of any federal, state, local or provincial law, rule regulation or
ordinance including those pertaining to the age and licensing of drivers, the
disclosure of Ford’s interest in the Vehicle, or other requirements or
limitations.

ix.                  under no circumstances, disconnect any odometer or other
mileage recording device nor use or operated the Vehicle in a manner subjecting
it to depreciation above the normal depreciation associated with general
commercial use.

x.                     not use or operate the Vehicle for any illegal purpose or
by a person under the influence of alcohol or narcotics.

 

7

--------------------------------------------------------------------------------


 

xi.                  not use or operate the vehicle in any manner or for any
purpose that would cause any insurance specified in this Agreement to be
suspended, cancelled, held inapplicable or increased in cost.

xii.               not use or operate the demo outside of the continental United
States, without Ford’s express written consent.

xiii.           use, operate, and test the Vehicle only in accordance with the
terms and provisions of any such authorization, permit, waiver or exemption, and
expressly agrees, in addition to the indemnify obligations of Manufacturer set
forth in Section 19 of this Agreement, to indemnify and hold harmless Ford from
and against any and all damages, suits, actions, claims, costs or expenses
arising from, or connected with, any violation or noncompliance with any of the
terms and provisions of any such authorization, permit, waiver or exemption by,
or resulting from the action or inaction of, Manufacturer or any of its agents
or employees.

 

16.          PREDELIVERY

 

Manufacturer agrees to perform Pre-delivery Inspection on the Vehicle portion of
each End Product prior to delivery to the Authorized Ford Dealer in strict
accordance with the Body and Conversion Companies Pre-delivery Inspection
Application.

 

17.          COMPLIANCE WITH LAWS AND REGULATIONS

 

In the interest of protecting the reputation of the products of Manufacturer and
Ford, and maintaining customer goodwill, Manufacturer agrees to:

 

(a) employ components and workmanship of high commercial quality in the
manufacture of End Products and to assure that End Products conform in all
respects to applicable Federal and State laws, rules and regulations; and,

 

(b) provide assistance to Ford in communicating promptly, when necessary, with
the first retail purchasers of End Products. To that end, Manufacturer agrees to
secure and maintain records of the names and addresses of the first retail
purchasers of End Products.

 

18.          LABELING

 

Manufacturer shall affix to all Vehicles such labels as Ford supplies (if not
already affixed) and maintain the labels in place.

 

19.          INDEMNIFICATION

 

Ford and Manufacturer recognize that the burden of defending against product
liability allegations, whether or not meritless or frivolous, should be borne by
the party whose alleged negligence, wrongdoing or defective product is at issue,
regardless of whether it is a party to the particular litigation. The parties
also recognize that, under existing law, there are circumstances where a
claimant may sue only one party even though the defect, wrongdoing or negligence
alleged is the principal responsibility of the other party. The parties also
recognize that this results in the

 

8

--------------------------------------------------------------------------------


 

named defendant bearing more than its fair share of the cost of the litigation.
In order to avoid possible controversy between the parties as to which shall
defend such litigation, or bear the cost of defending such litigation, including
the cost of settlements or verdicts, the parties agree as follows:

 

(a) Indemnification by Ford. With respect to any Vehicle supplied by Ford to
Manufacturer, Ford shall indemnify, hold harmless and protect Manufacturer from
any loss, damage or expense, including, without limitation, settlements,
judgments, expert fees and reasonable attorney’s fees, resulting from or related
to lawsuits, complaints or claims against Manufacturer for property damage or
personal injury where Manufacturer’s liability, if any, arises solely because of
a defect in manufacture, assembly, materials or design for which Ford alone is
responsible.

 

(b) Manufacturer, and/or its product liability insurance carrier, shall
cooperate fully in the defense of the action as Ford, and/or its Product
liability insurance carrier, may reasonably require. Ford shall have the right
to assume Manufacturer’s defense at any time, provided that Ford acknowledges
Manufacturer’s right to indemnity under this provision.

 

(c) Indemnification by Manufacturer. With respect to any Vehicle supplied by
Ford to Manufacturer, Manufacturer or its contractors, subcontractors, vendors,
agents and/or employees, shall indemnify, hold harmless and protect Ford from
any loss, damage or expense, including, without limitation, settlements,
judgments, expert fees, and attorney’s fees, resulting from or related to
lawsuits, complaints or claims against Ford for property damage or personal
injury, where Ford’s liability, if any, arises solely from modifications or
additions made by Manufacturer or from processing of Vehicles by Manufacturer.
Liability on the part of Ford which arises, if at all, because Ford knew or
should have known that the processing, modification or additions made by
Manufacturer were negligent, improper or defective, or that Ford expressly or
impliedly approved the modifications or additions made by Manufacturer, shall be
deemed to be liability which arises “solely from processing, modifications or
additions made by Manufacturer” within the meaning of this paragraph. However,
Manufacturer shall not be obligated to indemnify Ford if the modifications or
additions were made or the processing was conducted pursuant to express written
instructions provided by Ford.

 

(d) Manufacturer’s Duty to Defend. Ford shall notify Manufacturer of any
lawsuit, complaint or claim that Ford has reason to believe may be covered by
this indemnity provision. If Ford’s alleged liability arises solely from
modifications or additions made by Manufacturer or processing conducted by
Manufacturer not pursuant to express written instructions from Ford, and if
Manufacturer’s investigation discloses no basis for Ford’s liability other than
the allegations in the lawsuit, complaint, or claim, Manufacturer shall assume
Ford’s defense upon Ford’s request. Ford and/or its product liability carrier
shall cooperate fully in the defense of the action as Manufacturer, or its
product liability carrier, may reasonably require. Manufacturer shall have the
right to assume Ford’s defense at any time, provided that Manufacturer
acknowledges Ford’s right to indemnity under this provision.

 

9

--------------------------------------------------------------------------------


 

(e) Cross-Claims or Third Party Complaints. Neither party shall file
cross-claims or third-party complaints against the other without notifying the
other in advance. Where practicable, the notice should be given sufficiently in
advance to allow thorough discussion of alternatives to such filing.

 

(f) Contributions to Settlement. In the appropriate case, the parties shall,
where settlement is or may be warranted, make a reasonable effort to agree upon
the amount each party shall contribute to settlement, based upon the nature of
the plaintiffs allegations. For example, if the case involves an allegation that
a Manufacturer’s component is defective, a reasonable allocation would require
the Manufacturer to contribute all or most of any settlement amount. If,
however, the allegation concerns a component supplied by Ford, a reasonable
allocation would require Ford to contribute all or most of any settlement
amount. It is recognized that there shall be cases of multiple allegations with
respect to each party and that allocation of responsibility shall be dependent
on the circumstances of the case.

 

(g) Contributions to Adverse Judgment. If the case, for any reason, does not
settle, the parties shall, in advance of trial, make a reasonable attempt to
agree upon the extent to which each company shall contribute to satisfy any
adverse judgment or verdict that may be returned, based upon the principles set
forth in the preceding paragraph. Based on these principles, the parties shall
likewise attempt to agree upon the extent to which each shall contribute to the
cost of defending the litigation, including attorney’s fees.

 

(h) Unilateral Settlement; Notifying Other Party. In cases where both parties
are named defendants, neither party shall unilaterally enter into a settlement
agreement without giving reasonable notice to, and consulting in advance with,
the other party.

 

20.          INSURANCE

 

At its sole cost and expense, Manufacturer shall procure and maintain insurance
continuously throughout the term of this Agreement from such companies as are
acceptable to Ford and listed in the current “Best’s Insurance Guide” as
possessing a minimum policy holders rating of “A-” (Excellent) and a financial
category no lower than “VI” ($25,000,000 to $50,000,000 of adjusted
policyholders surplus). The following insurance shall cover Manufacturer
activities under this Agreement whether such activities are by itself or by any
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:

 

(a) Liability Insurance

 

·                Workers’ Compensation insurance for statutory limits or a State
certificate of self insurance, and employer’s liability insurance for not less
than one million ($1,000,000) per occurrence.

 

·                Occurrence type commercial general liability insurance,
including products and completed operations, but not limited to blanket
contractual coverage, for bodily injury

 

10

--------------------------------------------------------------------------------


 

including death, personal injury, and property damage with limits of not less
than ten million ($10,000,000) combined single limit per occurrence.

 

·                  Comprehensive Automobile liability insurance covering all
owned, non-owned and hired vehicles, with limits of not less than five million
($5,000,000) combined single limit per occurrence.

 

(b) With the exception of Workers’ Compensation, each insurance policy listed
above, and any excess or umbrella policy carried by Manufacturer with additional
limits than those specified above, must name Ford Motor Company (or the
appropriate Company subsidiary or affiliate) as an additional insured under the
policy(s). All insurance policies of the Manufacturer shall be endorsed to state
that the policy will be primary, and will not be excess to or contributory with,
any self-insurance or insurance policies carried by Ford. The insurance policy
shall provide that the policy may not be cancelled or materially altered without
30 days prior written notice to Ford. Manufacturer shall furnish to Ford an
acceptable certificate of insurance evidencing the coverage required herein. The
furnishing of acceptable evidence of required coverage should not relieve
Manufacturer from any liability or obligation for which it is otherwise
responsible to Ford.

 

(c) Manufacturer shall require that its subcontractors procure and/or maintain
insurance coverage at the limits described above. Manufacturer shall indemnify
and be fully responsible for any cost to Ford resulting from said
subcontractor’s failure to procure and/or maintain said insurance.

 

21. TAXES

 

Unless otherwise agreed by the parties, Ford shall report, bear, and pay all
applicable personal property taxes on Vehicles and Manufacturer shall report,
bear, and pay all applicable personal property taxes on Modifications. In the
event a tax jurisdiction issues a forced assessment against one party for the
full value of End Products, each party agrees to indemnify the other for the
assessment amount attributable to their respective property.

 

22. WARRANTIES

 

(a) No warranty obligation of Ford for any Vehicle shall be more extensive than
Ford’s warranty obligation for such Vehicle under Ford’s warranty to retail
purchasers and shall be expressly IN LIEU OF ANY AND ALL OTHER EXPRESS OR
IMPLIED WARRANTIES, GUARANTEES, CONDITIONS OR REPRESENTATIONS, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH
THE REMEDY SET FORTH THEREIN AS THE SOLE AND EXCLUSIVE REMEDY THEREUNDER.

 

(b) With each Vehicle delivered by Manufacturer to Authorized Ford Dealers, or
retail customers on an Authorized Ford Dealers’ behalf, Manufacturer shall
deliver copies of any applicable Ford warranty and an Owner’s Guide, owner
registration card and such other consumer and operating material as Ford
generally provides with that model of Vehicle.

 

11

--------------------------------------------------------------------------------


 

(c) The warranty obligations of Ford (and any governmental certification made by
Ford) shall cover only the Vehicles as manufactured by Ford and provided to
Manufacturer, and shall not extend to any addition, modification or change of or
to the Vehicle by Manufacturer as a Final Stage Manufacturer. Ford’s warranty
does not cover any failures of a Ford component usually covered by the Ford
warranty if such failure is caused by any addition, modification, or change to
the Vehicle once the Vehicle has left Ford’s possession. In such event, the cost
of repair and any related charges shall be paid for by Manufacturer and shall in
no event be covered by Ford’s warranty.

 

23.         TERMINATION

 

(a) This Agreement may be terminated by either party, at any time, for any
reason, with or without cause, by written notice to the other party.

 

(b) Either party may terminate this Agreement for cause, upon the occurrence of
any of the following events: (i) the other Party becomes the subject of a
bankruptcy petition filed in a court in any jurisdiction, whether voluntary or
involuntary; (ii) a receiver or trustee is appointed for all or a substantial
portion of the other Party’s assets; (iii) the other Party makes an assignment
for the benefit of its creditors; (iv) the other Party fails to perform any
material covenant or obligation in the Agreement; or (v) any representation or
warranty in the Agreement made by the other party ceases to be true and correct
in all material respects.

 

(c) Written Notice of termination shall be delivered personally or by certified
mail, return receipt requested to the person and at the address provided herein
for Notice. Termination shall be effective at the end of the thirtieth (30)
calendar day after the day of receipt of such written Notice or at such later
time as may be agreed to in writing by the Parties.

 

(d) Upon termination of the Agreement by either party, Manufacturer shall fully
cooperate with Ford in returning to Ford all Vehicles in its possession. Upon
termination of this Agreement by Ford for the reasons set forth in subsection
(b) of this paragraph, all Vehicles in the possession of Manufacturer must be
returned to Ford by Manufacturer at Manufacturer’s expense, to the place and in
the manner requested by Ford, and Ford shall have the right to cancel any and
all shipments scheduled for Manufacturer after Ford gives such Notice.

 

(e) Ford shall have no other obligations to Manufacturer upon termination of
this Agreement except those set forth in this Section 23.

 

24.         FINANCIAL INFORMATION

 

On a quarterly basis, or as otherwise requested by Ford, Manufacturer will
provide the most current Financial Reports: (a) for the Manufacturer; and,
(b) for any Related Company of Manufacturer involved in the converter business
or in financing the Manufacturer. Financial Reports include income statements,
balance sheets, cash flow statements and supporting data. Ford may use Financial
Reports provided only to assess Manufacturer’s ongoing ability to perform its
obligations under this Agreement and for no other purpose, unless Manufacturer

 

12

--------------------------------------------------------------------------------


 

agrees otherwise in writing. Ford agrees that it shall protect the disclosed
Financial Reports by using the same degree of care, but no less than a
reasonable degree of care, to prevent the dissemination to third parties or
publication of the Financial Reports as Ford uses to protect its own
confidential information of a like nature. Ford is permitted to disseminate the
Financial Reports to its employees and those employees of any of its
subsidiaries, its parent company and any of its parent company’s subsidiaries,
provided such employees are made fully aware of the obligation of
confidentiality contained within this Agreement. Manufacturer certifies that any
information contained in the Financial Reports shall be true, correct and
complete and that the financial information therein fairly presents the
financial condition of Manufacturer in accordance with generally accepted
accounting principles. Manufacturer acknowledges and intends that Ford shall
rely, and shall have the right to rely, on such information. For the purpose of
this Agreement, a Related Company is any parent company of Manufacturer and any
subsidiary or affiliate in which any of them owns or controls at least 25% of
the voting stock, partnership interest or other ownership interest. If requested
by Ford, Manufacturer will provide to Ford Letters of Credit and/or Personal
Guarantees and/or Corporate Guarantees. Such letters of Credit, Personal
Guarantees, Corporate Guarantees and Financial Statements will be collected from
Manufacturer by Ford Motor Credit Company on behalf of Ford.

 

25.       GENERAL TERMS

 

(a) This agreement shall bind Ford when signed by a duly authorized
representative of Manufacturer and when it bears the signature of Ford’s
Commercial Truck Director. No waiver or modification of any term of this
Agreement, or creation of additional terms, shall be valid or binding upon Ford
unless made in writing as set forth above. The failure by either party to
enforce any term of this Agreement at any future time shall not be considered a
waiver of any right or remedy available hereunder or by law.

 

(b) This Agreement does not constitute either party the agent or legal
representative of the other party for any purpose whatsoever.

 

(c) This Agreement shall be effective as of the Effective Date set forth herein
and shall terminate and supersede any other agreements concerning Vehicles
between the parties and constitutes the entire and complete agreement between
the parties with respect to the subject matter hereof and there are no other
agreements between them, either oral or written, respecting the subject matter
hereof.

 

(d) This Agreement and all transactions hereunder, including shall be governed
by and construed in accordance with the laws of the State of Michigan as if
entirely performed therein.

 

(e) All notices and other communications hereunder shall be in writing and shall
be deemed given when delivered personally or when telecopied (with confirmation
of the transmission received by the sender), one business day after being
delivered to a nationally recognized overnight courier with next day delivery
specified or three business days after mailing by certified or registered U.S.
Mail, return receipt requested, with first class postage prepaid, unless
otherwise set forth in this Agreement, to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice)
(“Notice”):

 

13

--------------------------------------------------------------------------------


 

(i) if to Ford, to:

 

Ford Motor Company

One American Road

Dearborn, Michigan 48126

Attention: Secretary’s Office

Facsimile No.: (313) 248-7613

 

with a copy to:

 

Ford Motor Company

Director Commercial Truck

6N233

16800 Executive Plaza Drive

Dearborn, Michigan 48126

 

(ii) if to Manufacturer, to:

 

Supreme Corporation

2581 East Kercher Road

Goshen, IN 46528

 

(f) Manufacturer may not assign this Agreement or delegate performance of its
obligations hereunder without the prior written consent of Ford.

 

(g) Notwithstanding anything in this Agreement to the contrary, Ford shall have
the right to amend, modify or change this Agreement in case of legislation,
government regulation or changes in circumstances beyond the control of Ford
that might affect materially the relationship between Ford and Manufacturer.
Further, Ford may, by notice to Manufacturer, amend this Agreement as to matters
that in Ford’s reasonable judgment, do not adversely affect Manufacturer.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement on the execution date set forth below.
The Effective Date of this Agreement shall be as defined herein above.

 

The parties have reviewed this document with legal counsel of their choice.

 

Manufacturer:

Ford:

 

 

By:

By:

Title:

Title:

Execution Date:

Execution Date:

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Ford Converter Pool Authorized Delivery Locations

 

Supreme

2581 East Kercher Road

Goshen, IN 46528

 

Supreme

2450 Progress Way

Woodburn, OR 97071

 

Supreme

531 Hwy. 41 Bypass

Griffin, GA 30224

 

Supreme

500 West Commerce Street

Cleburne, TX 76031

 

Supreme

3050 Dee Street

Apopka, FL 32703

 

Supreme

5350 North Colorado Blvd.

Commerce City, CO 80022

 

Supreme

22135 Alessandro Blvd.

Moreno Valley, CA 92553

 

Supreme

411 Jonestown Road

Jonestown, PA 17038

 

Supreme (Bus)

2581 East Kercher Road

Goshen, IN 46528

 

15

--------------------------------------------------------------------------------